ORDER
On October 17, 2013, this Court entered an order suspending the respondent, Elisa M. Pollard, from the practice of law in this state until further order of the Court. This order was based on a petition for interim suspension filed by Disciplinary Counsel. The respondent did not file an objection and has cooperated with Disciplinary Counsel in his continuing investigation into allegations of professional misconduct.
On March 30, 2015, pursuant to Article III, Rule 13 of the Supreme Court Rules of Disciplinary Procedure, the respondent filed an affidavit with the Court’s Disciplinary Board setting forth that she is aware she is the subject of a disciplinary investigation, that she freely and voluntarily consents to disbarment, and that she is fully aware of the implications of submitting her consent. On April 13, 2015, the Disciplinary Board filed the respondent’s affidavit with the Court.
Upon review of the respondent’s affidavit we deem that an order disbarring the respondent is appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed, that the respondent be and she is hereby disbarred on consent from engaging in the practice of law. The effective date of this order of disbarment is retroactive to October 17, 2013, the date the respondent was suspended.